Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 9/28/21 are accepted.  However, the drawings are further objected to for the following minor informalities.  The structure (i.e. mattress) that is schedically represented by generic box 65 should include some sort of written description within the box (i.e. “mattress”) as to what is being represented.  Furthermore, reference numerals 8, 60, 2 and 19 are lacking required lead lines;  the Office suggests merely amending the reference numerals to be underlined to overcome the objection.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douglas et al. (US 6,702,757).
The Douglas et al. reference discloses a multisensory (i.e. including olfactory) stimulation system comprising a chamber 26 with an associated mattress 25, a source of a carrier gas 105, a plurality of scent odorization circuits (see col. 10, line 59 – col. 11, line 28) with associated containers 100 of volatile substances, container inlets  102 with an inlet valve 104, a container outlet line 108 with a container outlet valve 110,  an aroma control unit 245 and a fan flow control unit 201, wherein the fan flow control unit includes unnumbered control lines (see Figure 8) associated therewith that controls the operation and speed of the fan which ultimately results in the controlled opening of the container outlet valve 110 (i.e. giving the newly amended claim language of “control lines” the broadest most reasonable interpretation). 


In regard to claim 3, even air has a medicinal value. 
In regard to claim 5, each container at least partly resemble a U-shaped cross-section (see Figure 8).
In regard to claim 11, the cleaning period (i.e. the time switch from one scent to another) would only be for an instance that would most certainly be less than 2 s.
In regard to claim 12, see col. 8, line 65 – col. 9, line 23.
In regard to claim 14, the chamber 26 is most definitely capable of being used as an incubator if so desired.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 6,702,757).
In re Aller, 105 USPQ 233.
In regard to claim 9, the Douglas et al. reference discloses a stimulation system (supra) including a casing shown with dashed lines in Figure 8, but fails to disclose the largest dimension of the casing being less than 50 cm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the largest dimension of the casing being less than 50 cm (if not already), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 6,702,757) in view of Hayes et al. (US 6,325,475).
The Douglas et al. reference discloses a stimulation system (supra), but fails to disclose the volatile substances be chosen from a group consisting a Carvone, Vanillin and Limonene.  The Hayes et al. reference discloses another stimulation system that utilizes a group of volatile .

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. In regard to Applicant’s argument that the Douglas et al. reference fails to teach the amended limitation that “the container inlet valves and container outlet valves are controlled by the control unit through control lines”, Applicant’s attention is directed to the modified rejection above (see the part of the rejection is bold and italic above) for the Office’s broadest most reasonable interpretation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649